Granger, J.
The defendants are four in number, as the cause was-tried in the district court. The plaintiff’s petition represented that he was, in her lifetime, the husband of Dorothea Laprell, who died seized' of certain real estate, in which he claimed a distributive share of one-third. The defendants joined in an answer, in which they put in issue the right of the plaintiff to any interest in the land. A demurrer to' the answer • was sustained; and, the defendants electing to stand on the answer, judgment was entered for the plaintiff against all the defendants. The defendant, Anton Jarosh, alone appealed. No notice of appeal was served on his oodefendants, against whom the judgment was rendered, and for this reason the plaintiff moves to dismiss the appeal.
*754Code, section 3174, provides: “A part of several coparties may-appeal, hut in such case they must serve notice of the appeal upon all the other coparties, and file the proof thereof with the clerk of the supreme court.” The legal effect of this action is the partition of real estate, and it does not appear from the record that the interests of the appellant, and of, the plaintiff, can he adjudicated without affecting the interests of the other defendants. The appeal is, therefore, invalid. Sunt v. Sawley, 70 Iowa, 183. It may further he said that no resistance is made to the motion.
The appeal is dismissed.